Citation Nr: 0901380	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  04-02 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for a neck condition.  

3.  Entitlement to service connection for headaches.  

4.  Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The veteran had unverified active service from June 1980 to 
June 1984, followed by a period of unverified reserve service 
as well.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in North 
Little Rock, Arkansas, denying the veteran's claim of 
entitlement to service connection for a back disorder.  

The veteran requested and was afforded a video hearing before 
the undersigned Veterans Law Judge at the RO in Little Rock, 
Arkansas in November 2008.  A written transcript of the 
hearing was prepared, and a copy of that transcript has been 
incorporated into the claims file.  

In a decision in July 2006, the Board, in relevant part, 
denied the veteran's claim of service connection for back 
pain.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an Order dated September 2007, the Court granted a Joint 
Motion to Remand of the VA Secretary and the veteran and 
remanded the case to the Board for readjudication consistent 
with the Motion, on the issue of service connection for back 
pain.  

In a February 2008, the Board remanded the veteran's claim of 
service connection to the RO to satisfy the mandates of the 
September 2007 Joint Remand.  These mandates have now been 
satisfied, and appellate review may proceed.  




FINDINGS OF FACT

1.  The veteran's back disorder did not manifest as a result 
of his military service.  

2.  The competent medical evidence of record does not 
demonstrate that the veteran has a current neck condition.  

3.  The competent medical evidence of record does not 
demonstrate that the veteran has a chronic headache disorder.  

4.  The veteran's sleep apnea did not manifest as a result of 
the veteran's military service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disorder 
have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2008).  

2.  The criteria for service connection for a neck condition 
have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2008).  

3.  The criteria for service connection for headaches have 
not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2008).  

4.  The criteria for service connection for sleep apnea have 
not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the duty to notify was satisfied by way of letters sent 
to the veteran in October 2001 and July 2003 that fully 
addressed all notice elements except the Dingess requirements 
outlined above.  The October 2001 letter was sent prior to 
the initial RO decision in this matter.  The letters informed 
him of what evidence was required to substantiate the claim 
and of his and VA's respective duties for obtaining evidence.  
Even though the veteran was not provided with the Dingess 
requirements (specifically, how disability ratings and 
effective dates are assigned) there has been no prejudice.  
Because the claims are being denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the veteran.  
See Dingess/Hartman, 19 Vet. App. 473 (2006). 

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service. 

The Board recognizes that the veteran has not been afforded 
VA examination for his claims of headaches and sleep apnea.  
However, no examinations are necessary in order to adjudicate 
these claims.  Regarding the veteran's claim of service 
connection for headaches, there is no evidence to satisfy any 
of the McLendon criteria discussed above.  Specifically, the 
evidence does not suggest that the veteran had a chronic 
headache disorder during his military service or at any time 
since his military service.  Regarding the veteran's claim of 
sleep apnea, there is already sufficient medical evidence of 
record to make a determination on this claim.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the veteran's service 
medical records.  Also, the veteran received VA medical 
examinations in April 2002 and September 2008, and VA has 
obtained these records as well as the records of the 
veteran's outpatient treatment with VA.  The veteran's 
private medical records have also been incorporated into the 
evidence of record.  Significantly, neither the appellant nor 
his representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and a chronic disorder (such as arthritis) becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309 (2008).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Service Connection for a Back Disorder

The veteran contends that he is entitled to service 
connection for a back disorder.  Specifically, he contends 
that he injured his back in service when lifting artillery 
rounds in 1981.  In his original claim of October 2001, the 
veteran contended that he injured his back due to extensive 
running during his military service.  Upon review of all of 
the evidence of record, however, the Board concludes that the 
veteran's current back symptoms are not related to his 
military service.  As such, service connection is not 
warranted for a back disorder.  

The veteran's service medical records suggest that the 
veteran was treated for back pain on several occasions during 
his military service.  In March 1983, the veteran sought 
medical treatment for a three day history of back pain while 
running.  The veteran again sought medical treatment in June 
1983 for complaints of chronic lower back pain.  There are no 
records of follow up treatment after this treatment and there 
are no records of complaints of back pain again during the 
veteran's military service.  The veteran chose not to partake 
in a separation examination at the time of his separation 
from service.  However, in June 1984 the veteran did fill out 
a report of his medical history and indicated at this time 
that he had suffered from recurrent back pain.  

Medical records subsequent to the veteran's separation from 
active duty do not establish that in-service back pain was a 
chronic disorder.  In January 1987, the veteran underwent a 
physical examination for enlistment into the Army Reserves.  
Upon examination, his spine and other musculoskeletal system 
were found to be normal.  The veteran indicated on his report 
of medical history as part of this examination that he no 
longer suffered from recurrent back pain.  Therefore, the 
evidence establishes that the veteran's in-service complaints 
of back pain were acute and transitory episodes that later 
resolved.  

There is no evidence of complaints of back pain again until 
August 1996.  This treatment record notes that the veteran 
had recently done some lifting.  The veteran reported no 
history of trauma or pain in the low back.  The next evidence 
of medical treatment for back pain was in May 1999, when the 
veteran sought treatment for low back pain that began after 
he tried to move a buffer machine up a flight of stairs.  X-
rays were taken of the veteran's cervical spine at this time, 
revealing no significant abnormalities.  There are also 
private treatment records from February 2001, when the 
veteran sought treatment for pain in his lower back after 
being involved in an automobile accident.  X-rays were taken 
of the low spine, revealing aligned lumbar vertebrae with 
intact disc spaces and heights.  No disability was noted by 
the radiologist.  The Board notes that these private records 
are evidence against the veteran's claim, as they show 
intervening causes for the veteran's back pain.  

The veteran filed his claim for back pain in October 2001 and 
was subsequently afforded VA examination of the back in April 
2002.  The examiner diagnosed the veteran with residuals of a 
lumbar strain.  The veteran was afforded additional VA 
examination in September 2008 since the prior VA examination 
had failed to provide an etiological opinion.  X-rays were 
taken, and the veteran was diagnosed with a chronic lumbar 
sprain with spasm.  The examiner concluded that it was less 
likely than not that the veteran's back disorder was 
aggravated by military service, or had anything to do with 
the injury the veteran reported in 1981.  The examiner based 
this opinion on the fact that the veteran worked in a factory 
for 17 years after his separation from service, that he 
performed on the All Army Boxing Team after the 1981 injury, 
and that he became increasingly symptomatic in 1998 after 
repetitive lifting and bending on the job.  

The Board recognizes that in October 2008, the veteran spoke 
with a VA employee on the telephone and took exception to the 
statement that he had "worked in a factory full time for 17 
years."  According to the veteran, he had never performed 
factory work for any company for 17 years.  However, whether 
the veteran worked for any specific company for 17 years is 
not the relevant issue.  According to the veteran's November 
2008 testimony, he worked for a paper mill upon his 
separation in June 1984, and for the past few years he has 
always done factory work with a lot of lifting.  Therefore, 
even if the examiner's statement is not precisely correct, 
the examiner's point of post-service factory work for many 
years is still accurate.  

The Board has also considered the lay testimony provided by 
the veteran.  The veteran testified in November 2008 that his 
back pain began in 1981.  He testified that the pain did not 
stop after 1981 - he just stopped seeking treatment so he 
could remain on the boxing team.  The veteran also indicated 
during his April 2002 VA examination that he has had back 
pain since 1981.  However, there is no evidence of record 
that the veteran sought treatment for his back until he had 
been separated from the army, and off of the boxing team, for 
approximately 12 years.  Finally, the veteran testified in 
November 2008 that he worked at a paper mill upon separation, 
and has done factory work for the past few years that 
required a lot of lifting.  This evidence suggests that the 
veteran has not suffered from chronic back pain since 1981.  

Furthermore, as noted above, to the extent that the veteran 
relates a current back disability to his military service, it 
is again noted that a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter such as the origins of 
a specific disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, the Board finds the competent medical 
evidence finding no etiological relationship to be more 
persuasive in this case.  

Finally, when considering whether or not to grant a claim for 
service connection, the Board may take into consideration the 
passage of a lengthy period of time in which the veteran did 
not complain of the disorder at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence).  In this 
case, the absence of any medical evidence of treatment for 
back pain for approximately 12 years after separation from 
service tends to establish that the veteran's current back 
disorder was not a result of his military service.

In conclusion, the evidence of record does not demonstrate 
that the veteran suffered from a chronic back injury during 
his military service or that his current back pain is related 
to his military service.  As such, service connection cannot 
be granted.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of entitlement 
to service connection for a back disorder must be denied.  



Service Connection for a Neck Disorder

The veteran contends that he is entitled to service 
connection for a neck condition.  Specifically, in his 
November 2008 hearing testimony, the veteran clarified that 
he was seeking service connection for stiffness in the neck.  
However, the competent medical evidence of record does not 
demonstrate that the veteran currently suffers from a neck 
condition.  Further, there is no competent medical evidence 
suggesting that the veteran's current complaints of neck pain 
are in any way related to his military service.  As such, a 
grant of service connection would be inappropriate.  

Initially, the Board notes that there is no evidence of 
complaints of neck pain during the veteran's military 
service.  Service medical records are silent of complaints of 
neck pain or neck problems of any sort.  The veteran 
confirmed this fact during his November 2008 hearing 
testimony, stating that he was never seen for his neck while 
in the military.  

Medical records spanning from August 1996 to October 2004 are 
silent as to complaints of, or treatment for, a neck 
disorder.  The record also contains an X-ray of the veteran's 
cervical spine from February 1999 indicated that the cervical 
vertebral bodies were intact with good alignment and normal 
interspaces.  The radiologist concluded that there were no 
significant abnormalities identified.  

Finally, and significantly, there is no competent medical 
evidence that the veteran currently suffers from a disorder 
of the neck.  The veteran's claim was remanded by the Board 
in February 2008 for a medical opinion as to whether the 
veteran suffered from any back disorder.  The veteran's back 
was examined by VA in September 2008.  The examiner noted 
that the veteran had a spasm in the lower thoracic and lumbar 
area.  There was no mention of pain or disability in the 
veteran's cervical spine.  There is also no indication from 
the report that the veteran complained of upper back or neck 
pain during his examination.  This evidence indicates that 
the veteran does not have a current cervical spine or neck 
disability.  

There must be a current diagnosis of a disorder for service 
connection to be granted.  Hickson v. West, 12 Vet. App. 247, 
252 (1999).  Without a medical diagnosis of the disorder for 
which benefits are being sought, the Board must deny the 
veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 
(1997) (holding that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation).  

The Board recognizes that as a lay person, the veteran is 
competent to testify to matters not requiring medical 
expertise, such as pain.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  However, pain alone is not a disability for 
VA compensation purposes.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  Therefore, when affording the 
veteran's testimony of neck pain full deference, there is 
still insufficient evidence to warrant a grant of service 
connection for an actual disorder of the neck.  

In summary, there is no competent medical evidence of record 
suggesting that the veteran suffered an injury of the neck 
during his military service or within one year of his 
separation from the military.  Also, the competent evidence 
of record does not demonstrate that the veteran has a current 
neck disability, aside from the pain described by the 
veteran.  There has been no medical evidence presented that 
suggests the veteran's neck pain is somehow related to his 
military service either.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of entitlement 
to service connection for a neck disorder must be denied.

Service Connection for Headaches

The veteran contends that he is entitled to service 
connection for headaches.  According to the veteran, his 
headaches could be due to his participation on the boxing 
team.  However, the competent medical evidence of record 
fails to demonstrate such a connection.  Also, the evidence 
fails to indicate that the veteran has been diagnosed with a 
chronic headache disorder.  Service connection is therefore 
not warranted.  

The veteran's service medical records do not suggest that the 
veteran suffered from a chronic headache disorder during his 
military service.  The veteran did report a headache in 
January 1981 after being hit in the nose during a boxing 
match.  There is no evidence of follow up treatment or 
reports of headaches during the remainder of the veteran's 
active military service.  Therefore, the evidence establishes 
that this headache was not a chronic disorder, but rather an 
acute and transitory incident resolving itself prior to the 
veteran's separation from service.  This conclusion is 
further supported by the veteran's report of medical history 
upon separation, where he indicated that he did not then, nor 
had he ever, suffered from frequent or severe headaches.  

A Reserve service record from April 1988 indicates that the 
veteran was treated for a headache and upset stomach.  The 
veteran was treated with Tylenol and there is no indication 
that he received any follow-up treatment.  There are no 
further records of headaches in the veteran's Reserve 
records.  

The next medical evidence pertaining to headaches is a 
treatment note from August 1996.  According to the note, the 
veteran was seen complaining of headaches.  The authoring 
physician noted that the veteran's headaches were related to 
his noncompliance in treating his hypertension - a 
nonservice-connected disorder.  In February 1999, the veteran 
sought treatment for a headache that began in January.  The 
physician did not opine as to the cause of the veteran's 
headache, but there is no evidence of follow up treatment in 
the record.  In fact, there is no evidence that the veteran 
has sought medical treatment for headaches since February 
1999.  This indicates that the veteran's headaches have been 
sporadic since his separation from service, and are best 
characterized as acute and transitory rather than chronic.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of entitlement 
to service connection for headaches must be denied.



Service Connection for Sleep Apnea

The veteran is seeking service connection for sleep apnea, 
which he contends is connected to when he broke his nose 
while boxing in the military.  However, the competent medical 
evidence of record does not demonstrate a relationship 
between the veteran's sleep apnea and his military service, 
to include as due to his participation in the boxing team.  
As such, the Board finds that service connection is not 
warranted.  

The veteran's service medical records do not demonstrate that 
he complained of, or sought treatment for, sleep apnea at any 
time during his military service.  Likewise, there is no 
evidence that he complained of or sought treatment regarding 
excessive snoring.  Finally, the veteran's Reserve enlistment 
examination of January 1987 indicates that the veteran's 
nose, sinuses, mouth and throat were all found to be normal 
at that time.  The evidence does not suggest that the veteran 
suffered from sleep apnea during his military service.  

Post-service medical records also fail to demonstrate that 
the veteran was diagnosed with sleep apnea within one year of 
his separation from service either.  According to a March 
2001 VA treatment note, the veteran complained of loud 
snoring.  The physician noted that the veteran had a history 
of nasal trauma and obesity.  The physician concluded that 
the veteran should take part in a sleep study and lose 
weight.  There is no indication from the record that the 
veteran ever in fact participated in a sleep study.  

In May 2002, the veteran was afforded VA examination of the 
nose.  The examiner noted the veteran's history of multiple 
injuries to the nose during his military service.  Upon 
examination, the examiner concluded that there was no 
significant distortion of the veteran's external nasal 
anatomy.  Intranasal examination revealed a mildly deviated 
septum that, according to the VA examiner, resulted in no 
problems for the veteran.  The examiner further opined that 
the residuals from the veteran's in-service nose fracture 
caused no functional loss or limitations.  Sleep apnea and 
snoring were not noted as part of this examination.  

It is not until October 2004 that there is a record of the 
veteran actually being diagnosed with sleep apnea.  According 
to the VA treatment note, the veteran was complaining of a 
gradual onset of shortness of breath with exertion.  The VA 
physician noted that the veteran's weight had increased from 
283 pounds to 290 pounds over the previous month, and the 
physician assigned a diagnosis of moderate obesity.  A 
diagnosis of sleep apnea was also assigned, but the physician 
did not provide an opinion as to the etiological cause.  

As previously noted, when considering whether or not to grant 
a claim for service connection, the Board may take into 
consideration the passage of a lengthy period of time in 
which the veteran did not complain of the disorder at issue.  
See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); 
see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd 
sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002).  In this case, there is no diagnosis of sleep apnea 
until October 2004 - more than 20 years after the veteran's 
separation from active service.  

Based on the above evidence, the Board concludes that service 
connection is not warranted.  There is no evidence of sleep 
apnea or snoring during the veteran's military service.  
Likewise, there is no evidence of sleep apnea within the one 
year presumptive period following the veteran's separation 
from the military.  Finally, the competent medical evidence 
of record fails to suggest a relation between the veteran's 
sleep apnea and his military service, to include his multiple 
nose fractures.  Therefore, none of the criteria necessary 
for a grant of service connection have been met.  See Hickson 
v. West, 12 Vet. App. 247, 252 (1999).  

The Board has considered the veteran's lay testimony 
regarding his sleep apnea.  During his November 2008 hearing, 
the veteran reported that he first began snoring 
approximately one to two years after his separation from 
service.  The Board is not contradicting this testimony.  As 
a lay witness, the veteran is competent to testify to 
something not requiring medical expertise, such as snoring.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, the 
veteran is not competent to diagnose this snoring as sleep 
apnea, or provide an etiological opinion relating this 
snoring to his current sleep apnea or to his in-service nose 
fractures.  Id.  As such, the Board does not find the 
veteran's testimony on this matter to be competent medical 
evidence in support of his claim for service connection.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of entitlement 
to service connection for sleep apnea must be denied.  


ORDER

Entitlement to service connection for a back disorder is 
denied.  

Entitlement to service connection for a neck condition is 
denied.  

Entitlement to service connection for headaches is denied.  

Entitlement to service connection for sleep apnea is denied.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


